DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are submitted for examining.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 02/11/2021, 11/24/2020, 09/25/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US20170289863).

Regarding Claim 1. The cited reference Zhang discloses a method comprising: receiving, by a backup application server, a Session Initiation Protocol (SIP) request associated with a communication session for a user equipment (UE) (¶0100 discloses that the CSCF device may transmit the identity of the UE#1 to the SCC AS#2 by using system signaling (for example, the user data request UDR message)), wherein the backup application server is different from a first application server (¶0102 discloses that When detecting that the SCC AS#1 becomes faulty, the S-CSCF device may select a new SCC AS (that is, a second SCC AS, for ease of understanding and differentiation, described as an SCC AS#2 hereinafter) to replace the SCC AS#1 with the SCC AS#2) that was previously assigned to the UE during a registration procedure (¶0091 discloses that The S-CSCF device assigns an SCC AS to the UE#1 (that is, a first SCC AS described as an SCC AS#1), and transmits the registration request message and the identity of the ATCF device#1 to the SCC AS#1); sending, by the backup application server and to a home subscriber server (HSS), a request for user registration data associated with the UE (¶0106 discloses sending, by the second SCC AS, a user data request UDR message to the HSS, where the UDR message includes a subscriber identity of the user equipment), wherein the user registration data was provided to the HSS by the first applicationserver during the registration procedure (¶0109 discloses that the HSS may record a 
mapping relationship between the identity of the ATCF device (that is, the ATCF device#1) that is corresponding to the SCC AS#1 and the subscriber identity of the UE#1); receiving, by the backup application server, the user registration data associated with the UE from the HSS (¶0172 discloses sending, by the HSS, a user data answer UDA message to the second SCC AS, where the UDA message includes the identity of the ATCF device and user data of the user equipment); and forwarding, by the backup application server, the SIP request to a next hop based at least in the user registration data (Fig. 3 S204 discloses that according to the identity of the ATCF device#1, the SCC AS#2 may send the identity of the SCC AS#2 to the ATCF device#1 (¶0140)), wherein forwarding the SIP request to the next hop restores the communication session after unavailability of the first application server (Fig. 3 S205 discloses that the ATCF device#1 may initiate a handover processing procedure to the SCC AS#2 according to the identity of the SCC AS#2 (¶0144) so that continuity of a voice service can be ensured (¶0140)).

Regarding Claim 2. The cited reference Zhang discloses all limitations of claim 1. Zhang further discloses wherein the backup application server receives the SIP request from a serving call session control function (S-CSCF) that determined the first application server was unavailable (¶0150 discloses that the second SCC AS is determined by the CSCF device after the CSCF device detects that the first SCC AS becomes faulty).

Regarding Claim 3. The cited reference Zhang discloses all limitations of claim 1. Zhang further discloses wherein the backup application server has no information associated with a registration status of the UE upon receiving the SIP request, and sends the request for the user registration data to the HSS in response to having no information associated with the registration status of the UE upon receiving the SIP request (¶0111 discloses that the SCC AS#2 may determine that user data of the UE#1 is not locally stored, and therefore may initiate a procedure of requesting to obtain the user data to the HSS).

Regarding Claim 6. The cited reference Zhang discloses all limitations of claim 1. Zhang further discloses wherein the user registration data includes one or more of Feature CAPS, SIP instance information, or geodetic location information (¶0072 discloses that the HSS includes subscriber-related subscription data required when a media session is processed, such as location information).

Regarding Claim 7. The cited reference Zhang discloses all limitations of claim 1. Zhang
(¶0311 discloses communication connections may be implemented by using some interfaces (i.e. communication connections between the apparatuses or units)).

Regarding Claim 11. The cited reference Zhang discloses an Internet Protocol Multimedia Subsystem (IMS) node, comprising: one or more processors; and memory storing computer-executable instructions associated with a backup application server that, when executed by the one or more processors (¶0254-¶0259 discloses the device includes a processor, a memory, and a program stored which run by the processor), cause the one or more processors to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claims 12 and 17, the claims are drawn to an Internet Protocol Multimedia Subsystem (IMS) node and one or more non-transitory computer-readable media storing computer-executable instructions associated with a backup application server performing substantially the same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Regarding Claim 16. The cited reference Zhang discloses One or more non-transitory computer-readable media storing computer-executable instructions associated with a backup application server that, when executed by one or more processors (¶0271 discloses that the software module may be located in a mature storage medium in the art, such as a random access memory, a flash memory, a read-only memory, a programmable read-only memory, an electrically erasable programmable memory, or a register which run by the processor), cause the one or more processors to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al (US20170289863), in view of Terill et al (US20080212569).

	Regarding Claim 4. The cited reference Zhang discloses all limitations of claim 1. However, Zhang does not explicitly teach creating, by the backup application server in response to receiving the user registration data, a local user profile that associates the UE with the backup application server.
In an analogous art Terill teaches creating, by the backup application server in response to receiving the user registration data, a local user profile that associates the UE with the backup application server (¶0067 discloses that a SIP-AS has been selected for the subscriber. The SIP-AS has retrieved a copy of the subscriber data from the HSS, and the S-CSCF has cached the address of the SIP-AS allocated for that user. The SIP-AS has also stored its addresses at the HSS in association with the subscriber's identity).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Terill where a subscriber is provisioned to be supported by a specific SIP AS application server for a given service or services.

Regarding claims 13 and 18, the claims are drawn to an Internet Protocol Multimedia Subsystem (IMS) node and one or more non-transitory computer-readable media storing computer-executable instructions associated with a backup application server performing substantially the same features of the method of claim 4. Therefore the claim is subject to the same rejection as claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al (US20170289863), in view of Huang et al (US 20070249342).

	Regarding Claim 5. The cited reference Zhang discloses all limitations of claim 1. However, 
Zhang does not explicitly teach wherein the user registration data was provided to the HSS by the first application server during the registration procedure as an attribute-value pair (AVP). 
In an analogous art Huang teaches wherein the user registration data was provided to the HSS by the first application server during the registration procedure as an attribute-value pair (AVP) (¶0056 discloses that the AS sends a binding information request to the HSS and ¶0058 discloses that the binding information request is contained in a UDR message, and a specific information element (Attribute-Value Pair (AVP)) in the binding information request).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Huang to save the mapping relationship between the subscriber identity and the application server. 

Claims 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al (US20170289863), in view of Cai et al (US20120099524).

	Regarding Claim 8. The cited reference Zhang discloses all limitations of claim 1. However, Zhang does not explicitly teach receiving, by the backup application server from the HSS in response to the request, one or more of: an identifier of a serving call session control function (S-CSCF) assigned to the UE, or a registration status of the UE. 
In an analogous art Cai teaches receiving, by the backup application server from the HSS in response to the request, one or more of: an identifier of a serving call session control function (S-CSCF) assigned to the UE, or a registration status of the UE (¶0036 discloses that SMS gateway 344 queries HSS 326 for the registration status of mobile device 350 using a Diameter User Data Request (UDR). HSS 326 determines that mobile device 350 is registered, and responds to SMS gateway 344 with a Diameter User Data Answer (UDA) indicating that mobile device 350 is registered where ¶0034 discloses that the SMS gateway 344 comprises an IP Short Message Gateway (IP-SM-GW) (i.e. application server)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Cai to indicate that mobile device 350 is registered . 

Regarding claims 14 and 19, the claims are drawn to an Internet Protocol Multimedia Subsystem (IMS) node and one or more non-transitory computer-readable media storing computer-executable instructions associated with a backup application server performing substantially the same features of the method of claim 8. Therefore the claim is subject to the same rejection as claim 8.

Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al (US20170289863), in view of Ishii (US20100287406).

	Regarding Claim 9. The cited reference Zhang discloses all limitations of claim 1. However, Zhang does not explicitly teach sending, by the backup application server and to the HSS, an update message indicating that the backup application server is now an active application server for the UE; and receiving, by the backup application server and from the HSS, a confirmation indicating that the HSS has updated a record to indicate that the backup application server is the active application server for the UE. 
In an analogous art Ishii teaches sending, by the backup application server and to the HSS, an update message indicating that the backup application server is now an active application server for the UE; and receiving, by the backup application server and from the HSS, a confirmation indicating that the HSS has updated a record to indicate that the backup application (Fig. 11 discloses when  AS 3a has experienced a fault application server 3b is selected and step d8 discloses that AS 3b that has received the SIP REGISTER signal implements a registration procedure with the HSS).

    PNG
    media_image1.png
    648
    873
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ishii where if an AS experiences a fault state an adjacent node can be recognized and selected so the user can continue to receive IMS services. 

Regarding claims 15 and 20, the claims are drawn to an Internet Protocol Multimedia Subsystem (IMS) node and one or more non-transitory computer-readable media storing computer-executable instructions associated with a backup application server performing substantially the same features of the method of claim 9. Therefore the claim is subject to the same rejection as claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al (US20170289863), in view of Ishii (US20100287406), in further view of Hao et al (US20110258300).

	Regarding Claim 10. The combination of Zhang and Ishii discloses all limitations of claim 10. However, the combination does not explicitly teach wherein the HSS is configured to 
In an analogous art Hao teaches wherein the HSS is configured to inform the first application server that the first application server is no longer the active application server for the 
UE in response to the update message (¶118-¶0125 discloses the steps of 502 and 503 which discloses that the target MSC Server sends a location update request to the HSS/HLR and the HSS/HLR accepts the location update and returns a location update accept response to the target MSC Server and steps 505 and 506 which discloses that the HSS/HLR sends a location cancelling request to the source MSC Server and the source MSC Server returns a location cancelling response to the HSS/HLR and deletes locally stored CS user data).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Hao where de-registration is required when  a UE moves between MSC servers to avoid unnecessary redundant signaling and improve the system processing efficiency . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462